DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display panel module of claim 1, in particular the limitations of the circuit board comprises a horizontal plane parallel to the display panel and is defined with a funnel-shaped opening structure recessed toward the camera at a position corresponding to the camera region to allow light incident from outside of the display panel to enter the camera, and wherein the funnel-shaped opening structure comprises an inclined inner sidewall; and wherein a plurality of light source units are arranged on the horizontal plane to provide light source required for the display region and arranged on the inclined inner sidewall to provide light source required for the camera region.
The closely related prior art, Ra (US 20090190059) discloses (Figs. 1-23) a display panel module, comprising: a display panel (100) comprising a camera region (2000); a backlight assembly (1000) disposed under the display panel; and a camera (2300) disposed under the backlight assembly; wherein the backlight assembly comprises a circuit board (1110, 1313). 
However, the prior art does not disclose or suggest the display panel module of claim 1, in particular the limitations of the circuit board comprises a horizontal plane parallel to the display panel and is defined with a funnel-shaped opening structure recessed toward the camera . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/CHARLES S CHANG/Primary Examiner, Art Unit 2871